Title: To Thomas Jefferson from John Archer, 7 March 1802
From: Archer, John
To: Jefferson, Thomas


            Sir,
              City of Washington March 7th 1802
            Should there be any Vacancy by Death, Resignation or otherwise of any of the Secretaries to any of the Legations to Europe, I would beg leave to mention to your Consideration Dr: John Archer Jun. He is a young Man about 25 Years of Age, whom I do recommend as a Man of Sobriety, Integrity and Industry
            I am with the greatest Respect Your very Hble Servt
            John Archer
          